MEMORANDUM **
California state prisoner Tovia LaFaele appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging defendant caused unsanitary housing conditions. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal of a prisoner’s complaint pursuant to 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district properly concluded LaFaele failed to state a claim under the Eighth Amendment, because LaFaele failed to allege that Largent’s administrative decisions were made in disregard to an excessive risk to inmate health or safety. See Farmer v. Brennan, 511 U.S. 825, 847, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (“a prison official may be held liable under the Eighth Amendment for denying humane conditions of confinement only if he knows that inmates face a substantial risk of serious harm and disregards that risk by failing to take reasonable measures to abate it”).
LaFaele’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.